Citation Nr: 0931998	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-19 947	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1976 to September 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a determination of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA) 
Regional Office (RO), dated in September 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In August 2008, the Veteran was scheduled for a hearing 
before the Board in Washington, DC.  In July 2008, before the 
hearing, the timely requested that his hearing be postponed 
because he was unable to travel due to health and financial 
reasons.  In August 2009, in response the Board's request for 
clarification, the Veteran stated that he still wanted a 
hearing.  

In accordance with 38 C.F.R. § 20.704(c), as good cause for 
the request for a new hearing has been shown, the case is 
REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board at the Regional Office.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



